OPINION — AG — (1) THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION AND ITS PERSONNEL ARE SUBJECT TO 74 Ohio St. 1961 500.1-500.14 [74-500.1-] — [74-500.14], AS AMENDED IN 1965, WHICH PROVIDES FOR THE REIMBURSEMENT OF TRAVEL EXPENSES OF STATE EMPLOYEES. (2) THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION IS WITHOUT THE AUTHORITY TO COLLECT A FEE FOR PAMPHLETS CONTAINING THE STATUTES AND REGULATIONS PERTAINING TO SAID BOARD. (3) WHILE THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION IS WITHOUT THE AUTHORITY TO CHARGE A FEE FOR PAMPHLETS AS SPECIFIED IN YOUR SECOND QUESTION, ALL FEES CHARGED BY THE BOARD ARE SUBJECT TO 62 Ohio St. 1961 211 [62-211] (4) THE OKLAHOMA BOARD OF NURSING AND NURSING EDUCATION MAY EXPEND SO MUCH OF ITS FUNDS AS IS NECESSARY TO DEFRAY THE COST OF SUPPLIES FOR INDIVIDUALS ATTENDING WORKSHOPS PROMOTING NURSING EDUCATION. (5) WHERE THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION EXPENDS MORE THAN $500 FOR POSTAGE FOR ANY ONE YEAR IT MAY NOT PURCHASE PRESTAMPED ENVELOPES OR POSTAGE STAMPS SINCE ALL PURCHASES OF POSTAGE MUST BE RECORDED ON A POSTAGE METER MACHINE AS REQUIRED BY 74 Ohio St. 1967 Supp., 90.1 [74-90.1] CITE: 74 Ohio St. 1967 Supp., 90.3 [74-90.3], 59 Ohio St. 1961 567.4 [59-567.4], 62 Ohio St. 1961 211 [62-211], 74 Ohio St. 1961 500.14 [74-500.14] 59 Ohio St. 1961 567.4 [59-567.4] (PENN LERBLANCE)